Citation Nr: 0336106	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1943 to September 1945, 
March 1948 to February 1966, and May 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the appellant has filed a claim for a 
death pension, including aid and attendance.  The RO has not 
yet adjudicated this claim and it is referred to the RO for 
initial consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  There do 
not appear to be any service medical records in the file from 
the veteran's last period of service from May 1967 to April 
1971.  Therefore, remand is required to attempt to obtain 
these records, if possible.

At the Board hearing held in June 2003, the appellant 
testified that after separation from service the veteran was 
treated at a Fort Benning medical facility, and by a Dr. 
Goldman and Dr. Piking at the Columbus Medical Center.  The 
RO should request additional information from the appellant  
regarding these records, such as the name, address and dates 
of treatment.  38 C.F.R. § 3.159(c)(1) (2003).  The RO should 
then request the veteran's treatment records from these 
facilities.  38 C.F.R. § 3.159(c)(2) (2003).  The appellant 
is advised that she has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain 
service medical records pertaining to 
the veteran's last period of service 
from May 1967 to April 1971.  If the RO 
concludes that these records do not 
exist or that further efforts to obtain 
these records would be futile, the RO 
should inform the appellant of the 
unavailability of the records and of 
the efforts made to obtain them.  
38 C.F.R. § 3.159(c)(2).

2.  The RO should contact the appellant 
and obtain from her the name and 
address of all treatment providers who 
treated the veteran after separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the appellant.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  In 
particular, the RO should attempt to 
obtain the final hospitalization report 
for the veteran from Martin Army 
Community Hospital, Fort Benning, 
Georgia; other treatment reports from 
Fort Benning; and treatment reports 
from a Dr. Goldman and Dr. Piking at 
the Columbus Medical Center, about 
which the appellant testified at the 
June 2003 Travel Board hearing.

3.  After additional records, if any, 
have been obtained and associated with 
the claims file pursuant to the actions 
requested in paragraphs 1 and 2 above, 
the RO should request review of all the 
evidence of record by a doctor and the 
doctor should be asked to provide an 
opinion as to the likelihood that the 
principal cause or any contributory 
cause of the veteran's death began in 
service or was the result of any 
disease or injury shown in service.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for cause of death.  
In this issuance, the RO should provide 
the provisions of 38 C.F.R. § 3.102 and 
3.159 (2003).  If the determination of 
this claim remains less than fully 
favorable to the appellant, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


